Title: To Benjamin Franklin from Puchelberg & Cie., 10 July 1780
From: Puchelberg & Cie.
To: Franklin, Benjamin


May it please Your Excellence,
LOrient 10th. July 1780
We see by the Letter Your Excellence did us the honnour to write to us on the 3 Cort. [Current], that the demand for prize Money due to the Frigatte Alliance, must be solely made upon M. de Chaumont for his having Receiv’d, or being likely to Receive in short all the money which might Result thereof.
We write to day in Consequence to the said Gentleman, and humbly beg Your Excellence’s assistance and protection for the cause of your Countrymen, if any difficulty might fall out on this head.
Your Excellence be pleased to accept of our humble thanks for the advice you give to us about the prizes sent into Norway, and that not a farthing is like to be gathered thereof for what we are truly sorry.
We have the honnour to be with great Respect May it please Your Excellence Your Most obedient humb Serv:
Puchelberg & Co


The frigatte Alliance being under sail since yesterday M. Schweighauser will send to your Excellence in short the account of the furnitures we have been obliged to make to her, for account of the Congress.
To his Excellence Doctor Franklin Passy.

 
Notation: Puchelberg, L’Orient 10. July. 1780.
